Exhibit 10.6

EXECUTION VERSION

LIMITED WAIVER AGREEMENT

This LIMITED WAIVER AGREEMENT (this “Agreement”), effective as of May 8, 2009
(the “Effective Date”), is by and among INTERNATIONAL TEXTILE GROUP, INC., a
Delaware corporation (the “Borrower”) and the Purchasers signatory hereto.
Unless otherwise specified herein, capitalized terms used in this Agreement
shall have the meanings ascribed to them in the Note Purchase Agreement (as
hereinafter defined).

RECITALS

WHEREAS, the Borrower and the Purchasers are parties to that certain Senior
Subordinated Note Purchase Agreement, dated as of June 6, 2007 (as amended by
that certain Amendment No. 2 to Senior Subordinated Note Purchase Agreement,
dated as of December 24, 2008 (“Amendment No. 2”) and as the same has been or
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Note Purchase Agreement”);

WHEREAS, the Borrower has requested that the Purchasers waive solely during the
Waiver Period (as hereinafter defined) compliance with (i) Section 12(j) of the
Note Purchase Agreement for the four fiscal quarter periods ending December 31,
2008 and March 31, 2009, (ii) Section 12(k) of the Note Purchase Agreement for
the fiscal quarters ending on December 31, 2008 and March 31, 2009 and
(iii) Section 12(1) of the Note Purchase Agreement for the fiscal quarters
ending on December 31, 2008 and March 31, 2009 (such waivers, collectively, the
“Specified Waiver”); and

WHEREAS, the Borrower has requested that the Purchasers agree to the Specified
Waiver on the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, and subject to the terms and conditions hereof,
the Borrower and the Purchasers agree as follows:

1. Waiver and Related Provisions.

(a) Waiver Period; Enforcement Actions. Upon the satisfaction of the condition
precedent set forth in Section 3 of this Agreement and subject to the terms
hereof, the Purchasers hereby agree to the Specified Waiver solely during the
period beginning on the Effective Date and ending immediately upon the earliest
of (such period being referred to herein as the “Waiver Period”): (i) June 1,
2009 at 11:59 p.m. prevailing Eastern Time, (ii) the occurrence of any Default
or Event of Default not subject to the Specified Waiver, (iii) any failure by
the Borrower to comply with any undertaking set forth in this Agreement
(including the reporting obligations in Section 1(c) and the obligation under
Section 1(d) with respect to the engagement of the Restructuring Advisor), or
any breach of any covenant, representation or warranty set forth in this
Agreement, (iv) the Senior Agent or any lender under the Senior Loan Documents
exercising any enforcement action with respect to its claims against any Credit
Party or with respect to the Collateral, (vi) the agent or any lender under the
BST Credit Agreement exercising any enforcement action with respect to its
claims against BST or (vii) the occurrence following the Effective Date of any
change, event or occurrence that has or is reasonably likely to have a material
adverse effect on (w) the business, assets, operations or financial condition of
the Credit



--------------------------------------------------------------------------------

Parties taken as a whole, (x) the Credit Parties’ ability, taken as a whole, to
pay any of the Obligations in accordance with the terms of the Note Purchase
Agreement, (y) the Collateral or the Collateral Agent’s Liens, on behalf of
itself and the other Secured Parties, taken as a whole or (z) the Collateral
Agent’s or any Purchaser’s rights and remedies under the Note Purchase Agreement
and the other Financing Documents, taken as a whole. Notwithstanding anything to
the contrary herein, (i) any additional interest that would have become
applicable as a result of the occurrence of any Default or Event of Default
subject to the Specified Waiver shall at all times (including the Waiver Period)
accrue on the Notes in the same manner as if the Specified Waiver had not been
granted and (ii) during the Waiver Period, the Purchasers shall have the
inspection rights under Section 8.3(b) of the Note Purchase Agreement that apply
when a Default or an Event of Default exists.

(b) Reservation of Rights. The Purchasers expressly reserve the right to
exercise all remedies under any Financing Document and under applicable law upon
the expiration or termination of the Waiver Period in respect of all Defaults or
Events of Default subject to the Specified Waiver and any other Default or
Events of Default then existing. The Borrower hereby confirms that absent the
Specified Waiver, Events of Default would have occurred and be continuing as a
result of the Borrower’s failure to comply with (i) Section 12(j) of the Note
Purchase Agreement for the four fiscal quarter periods ending December 31, 2008
and March 31, 2009, (ii) Section 12(k) of the Note Purchase Agreement for the
fiscal quarters ending on December 31, 2008 and March 31, 2009 and
(iii) Section 12(l) of the Note Purchase Agreement for the fiscal quarters
ending on December 31, 2008 and March 31, 2009. Nothing in this Agreement shall
be deemed to constitute a waiver by any Purchaser of any such Defaults and
Events of Default or any other Defaults or Events of Default, whether now
existing or hereafter arising, or of any right or remedy that the Collateral
Agent and the Purchasers may have under any of the Financing Documents or
applicable law, except to the extent expressly set forth above.

(c) Information; Reporting etc. The Borrower shall deliver to the Purchasers
(i) all statements, reports, analysis or findings of financial advisors and
other representatives of the company and all other written materials and
information provided by the Borrower or any of its Subsidiaries or Affiliates to
the agents or lenders under the BST Credit Agreement substantially
contemporaneously with (and in any event within one calendar day of) delivery of
any such materials to any agents or lenders under the BST Credit Agreement, and
(ii) all term sheets, waivers, forbearances, restructuring proposals or other
negotiation materials or correspondence related to any waiver, restructuring or
refinancing under the BST Credit Agreement (other than (A) independent reports
and analyses prepared by the lenders under the BST Credit Agreement or their
advisors to the extent the Borrower is prohibited from disclosing such materials
pursuant to confidentiality restrictions which the Borrower entered into upon
not less than two (2) Business Days’ prior written notice to the Collateral
Agent and after making a good faith effort to exclude the Purchasers from
application thereof and (B) materials the Borrower is prohibited from disclosing
pursuant to confidentiality restrictions entered into with the prior written
consent of the Required Holders) substantially contemporaneously with (and in
any event within one calendar day of) delivery of any such materials to (or
receipt of any such materials from) any agents or lenders under the BST Credit
Agreement (such information and materials under clauses (i) and (ii) the “BST
Materials”). The Borrowers shall furthermore cause the Purchasers to have
access, at all times during reasonable business hours that the Collateral Agent
or Purchasers may request, to any physical or electronic data room made
available to the agent or lenders under the

 

2



--------------------------------------------------------------------------------

BST Credit Agreement.

(d) Restructuring Advisor. The Borrower acknowledges that, if requested by the
Collateral Agent, a restructuring advisor (“Restructuring Advisor”) acceptable
to the Required Holders shall be retained by the Collateral Agent to advise the
Purchasers with respect to the near-term and long-term business prospects of the
Borrower and its various Subsidiaries, the proposed restructuring of the
obligations of BST and various Subsidiaries of the Borrower under the BST Credit
Agreement and the obligations of the Borrower under the Note Purchase Agreement
and such other matters as the Collateral Agent shall determine to be relevant or
useful to the protection of the rights and interests of the Purchasers under the
Note Purchase Agreement. All of the fees and expenses of such Restructuring
Advisor (or any replacement selected by the Collateral Agent reasonably
acceptable to the Required Holders) and all other out-of-pocket fees, costs and
expenses (including attorneys’ fees and expenses) incurred by the Collateral
Agent or any Purchaser in connection with the enforcement of the Financing
Documents or otherwise reimbursable pursuant to the Financing Documents
(including, without limitation, in connection with the negotiation, preparation,
execution, delivery, and monitoring of compliance with this Agreement) shall be
promptly paid upon demand and in any event within five (5) Business Days. The
foregoing shall be without prejudice to, and shall not otherwise impair in any
manner, any liability that the Borrower or Credit Parties may have to the
Collateral Agent or the Purchasers for such fees, costs, and expenses or
otherwise.

(e) Prior Understandings. This Agreement sets forth the entire understanding of
the parties relating to the subject matter hereof, and supersedes all prior
understandings and agreements, written or oral, including, without limitation,
that certain prior Limited Waiver Agreement, effective as of May 8, 2009,
between the Borrower and the Purchasers signatory hereto.

2. Representations and Warranties; Covenants.

(a) Enforceability. The Borrower hereby represents and warrants that this
Agreement and the Note Purchase Agreement as may be modified by this Agreement,
are the legal, valid and binding obligations of such party and are enforceable
against such party in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(b) Authorization; No Conflicts. The Borrower hereby represents and warrants
that its execution, delivery and performance of this Agreement and its
performance of the Note Purchase Agreement as modified by this Agreement,
(i) have been duly authorized by all necessary action on the part of such party
and are within such party’s corporate or similar powers, (ii) do not
(A) contravene such party’s constituent documents, (B) violate any applicable
requirement of law or (C) result in the imposition of any Lien upon any property
of the Borrower or any of its Subsidiaries and (iii) do not require any permit
of, or filing with, any Governmental Authority or any consent of, or notice to,
any Person, other than those that, if not obtained, would not, in the aggregate,
have a Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

(c) No Default; Representations and Warranties in Financing Documents, The
Borrower hereby represents and warrants as of the date hereof that, (i) no
Default or Event of Default has occurred and is continuing other than, to the
extent in existence on the date hereof, Defaults or Events of Default which are
the subject of the Specified Waiver and (ii) except solely by reason of any
Defaults or Events of Default which are the subject of the Specified Waiver, all
of the representations and warranties of such party contained in each Financing
Document to which it is a party are true and correct in all material respects on
and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date.

3. Condition Precedent. This Agreement shall become effective as of the
Effective Date upon the satisfaction of the following condition precedent in a
manner satisfactory to the Required Holders:

(a) execution and delivery by the Borrower and the Purchasers sufficient to
constitute Required Holders of their respective counterparts of this Agreement.

4. Ratification and Release; No Waiver.

(a) Ratification. The Borrower hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, and each grant of
security interests and liens in favor of the Collateral Agent or the Purchasers,
as the case may be, under each Financing Document, (ii) agrees and acknowledges
that the Liens in favor of the Collateral Agent and the Purchasers under each
Financing Document constitute valid, binding, enforceable and perfected liens
and security interests and are not, except as permitted by the terms thereof,
subject to avoidance, disallowance or subordination pursuant to any requirement
of law, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), (iii) agrees and
acknowledges that the Obligations (as defined in the Guaranty and Security
Agreement) constitute legal, valid and binding obligations of the Credit
Parties, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), and that (x) no
offsets, defenses or counterclaims to the Obligations or any other causes of
action with respect to the Obligations or the Financing Documents exist and
(y) no portion of the Obligations is subject to avoidance, disallowance,
reduction or subordination pursuant to any requirement of law, (iv) agrees that
such ratification and reaffirmation is not a condition to the continued
effectiveness of the Financing Documents, and (v) agrees that neither such
ratification and reaffirmation, nor any Purchaser’s solicitation of such
ratification and reaffirmation, constitutes a course of dealing giving rise to
any obligation or condition requiring a similar or any other ratification or
reaffirmation from each party to the Note Purchase Agreement with respect to any
subsequent modifications, consent or waiver with respect to the Note Purchase
Agreement or other Financing Documents. The Borrower acknowledges and agrees
that any of the Financing Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable, except as enforceability may

 

4



--------------------------------------------------------------------------------

be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law), and shall not be impaired or limited by the execution or
effectiveness of this Agreement. The Note Purchase Agreement and each other
Financing Document is in all respects hereby ratified and confirmed and, except
as specifically set forth in this Agreement, (1) neither the execution, delivery
nor effectiveness of this Agreement shall operate as a waiver of any Default or
Event of Default or any right, power or remedy of the Collateral Agent or any
Purchaser of any provision contained in the Note Purchase Agreement or any other
Financing Document, whether as a result of any Default, Event of Default or
otherwise, and (2) the Note Purchase Agreement and other Financing Documents
shall remain in full force and effect. This Agreement shall constitute a
“Financing Document” for purposes of the Note Purchase Agreement.

(b) Release.

(i) In consideration of, among other things, the waivers and consents provided
for herein, the Borrower forever waives, releases and discharges any and all
claims (including, without limitation, cross-claims, counterclaims, rights of
setoff and recoupment), causes of action, demands, suits, costs, expenses and
damages that they now have, of whatsoever nature and kind, whether known or
unknown, whether arising at law or in equity, against the Collateral Agent or
any Purchaser (in their respective capacities as such) and any of their
respective subsidiaries and affiliates, and each of their respective successors,
assigns, officers, directors, employees, agents, attorneys and other
representatives (collectively, the “Released Parties”), based in whole or in
part on facts, whether or not known, existing on or prior to the date of this
Agreement.

(ii) The Borrower, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by
such party pursuant to the above release. If the Borrower or any of its
successors, assigns or other legal representations violates the foregoing
covenant, each such party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all attorneys’ fees
and costs incurred by such Released Party as a result of such violation. The
provisions of this Section 4(b) shall survive the termination of the Note
Purchase Agreement and payment in full of the Obligations.

(c) No Waiver. No failure or delay of the Collateral Agent or any Purchaser in
exercising, and no course of dealing with respect to, any power or right under
the Note Purchase Agreement, under any other Financing Document or hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Collateral Agent and the Purchasers under the Note Purchase Agreement, under the
other Financing Documents and hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of the Note Purchase Agreement, any

 

5



--------------------------------------------------------------------------------

other Financing Document or this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless agreed to in writing,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

5. Miscellaneous.

(a) Effect. This Waiver Agreement is limited to the specific purpose for which
it is granted and, except as specifically set forth herein shall not be
construed as a consent, waiver, amendment or other modification with respect to
any term, condition or other provision of any Financing Document.

(b) Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

(c) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. This Agreement may also be executed by
facsimile and each facsimile signature hereto shall be deemed for all purposes
to be an original signatory page.

(d) APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
THEREOF, BUT OTHERWISE WITHOUT REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES OF THE
LAW THEREOF.

(e) Section Titles. The section titles contained in this Agreement are and shall
be without substance, meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.

(f) Costs and Expenses.

(i) The Borrower agrees that the Purchasers and/or the Collateral Agent may
require the assistance of financial and other advisors to assist them in the
evaluation of any BST Materials and may, from time to time, appoint such
advisors.

(ii) The Borrower confirms its obligation in accordance with Section 16.1 of the
Note Purchase Agreement to promptly pay upon demand and in any event within five
(5) Business Days all out-of-pocket fees, costs and expenses (including
attorneys’ fees and expenses) incurred by the Collateral Agent or any Purchaser
in connection with the enforcement of the Financing Documents or otherwise
reimbursable pursuant to the Financing Documents (including, without limitation,
in connection with the negotiation, preparation, execution, delivery, and
monitoring of compliance with this Agreement).

 

6



--------------------------------------------------------------------------------

(iii) The Borrower agrees to promptly make such arrangements (including meetings
in Europe with management of members of the BST Group) as may be requested under
Section 8.3(b) of the Note Purchase Agreement and to pay all fees and expenses
incurred pursuant thereto within three (3) Business Days of demand.

(g) WAIVER. THE BORROWER, ON BEHALF OF ITSELF AND EACH CREDIT PARTY, TO THE
FULLEST EXTENT ALLOWED UNDER APPLICABLE LAW, WAIVES ALL NOTICES THAT ANY SECURED
PARTY MIGHT BE REQUIRED TO GIVE BUT FOR THIS WAIVER, INCLUDING ANY NOTICES
OTHERWISE REQUIRED UNDER SECTION 6 OF ARTICLE 9 OF THE UCC CONCERNING THE
APPLICABLE COLLATERAL (AND UNDER ANY SIMILAR RIGHTS TO NOTICE GRANTED IN ANY
ENACTMENT OR REVISED ARTICLE 9 OF THE UCC). FURTHERMORE, THE LOAN PARTIES WAIVE
(A) THE RIGHT TO NOTIFICATION OF DISPOSITION OF THE COLLATERAL UNDER §9-611 OF
THE UCC, (B) THE RIGHT TO REQUIRE DISPOSITIONS OF THE COLLATERAL UNDER §9-620(E)
OF THE UCC, AND (C) ALL RIGHTS TO REDEEM ANY OF THE COLLATERAL UNDER §9-623 OF
THE UCC.

[signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.

 

BORROWER: INTERNATIONAL TEXTILE GROUP, INC. By:  

LOGO [g17262exh-pg8.jpg]

Name:   Neil W. Koonce Title:   Vice President

Signature Page to Limited Waiver Agreement



--------------------------------------------------------------------------------

PURCHASERS CANYON VALUE REALIZATION FUND, L.P. By: Canpartners Investments III,
L.P., a California limited partnership   By: Canyon Capital Advisors LLC, a
Delaware limited liability company By:  

LOGO [g17262exh-pg9.jpg]

Name:   Mitchell R. Julis Title:   Authorized Signatory

Signature Page to Limited Waiver Agreement



--------------------------------------------------------------------------------

CCP F, L.P. By: Clearlake Capital Partners, LLC, its general partner   By: CCG
Operations, LLC, its managing member By:  

LOGO [g17262exh-pg10.jpg]

Name:   Title:  

Signature Page to Limited Waiver Agreement



--------------------------------------------------------------------------------

REAFFIRMATION AND RELEASE

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Limited Waiver Agreement, effective as of May 8, 2009 (the “Limited Waiver
Agreement”) by and among International Textile Group, Inc., a Delaware
corporation (the “Borrower”) and the Purchasers signatory thereto (the
“Purchasers”). Capitalized terms used in this Reaffirmation and Release and not
defined herein shall have the meanings given to them in the Senior Subordinated
Note Purchase Agreement, dated as of June 6, 2007 (as amended by that certain
Amendment No. 2 to Senior Subordinated Note Purchase Agreement, dated as of
December 24, 2008 and as the same has been or may be further amended, restated,
supplemented or otherwise modified from time to time, the “Note Purchase
Agreement”).

Each of the undersigned consents to the Limited Waiver Agreement and reaffirms
the terms and conditions of the Guaranty and Security Agreement and each other
Financing Document executed by it. Each of the undersigned hereby (i) ratifies
and reaffirms all of its payment and performance obligations, contingent or
otherwise, and each grant of security interests and liens in favor of the
Collateral Agent or the Purchasers, as the case may be, under each Financing
Document, (ii) agrees and acknowledges that the Liens in favor of the Collateral
Agent and the Purchasers under each Financing Document constitute valid,
binding, enforceable and perfected liens and security interests and are not,
except as permitted by the terms thereof, subject to avoidance, disallowance or
subordination pursuant to any requirement of law, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law), (iii) agrees and acknowledges that the Obligations (as
defined in the Guaranty and Security Agreement) constitute legal, valid and
binding obligations of the Credit Parties, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law), and that (x) no offsets, defenses or counterclaims to the
Obligations or any other causes of action with respect to the Obligations or the
Financing Documents exist and (y) no portion of the Obligations is subject to
avoidance, disallowance, reduction or subordination pursuant to any requirement
of law, (iv) agrees that such ratification and reaffirmation is not a condition
to the continued effectiveness of the Financing Documents, and (v) agrees that
neither such ratification and reaffirmation, nor any Purchaser’s solicitation of
such ratification and reaffirmation, constitutes a course of dealing giving rise
to any obligation or condition requiring a similar or any other ratification or
reaffirmation from each party to the Note Purchase Agreement with respect to any
subsequent modifications, consent or waiver with respect to the Note Purchase
Agreement or other Financing Documents. Each of the undersigned acknowledges and
agrees that any of the Financing Documents to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law), and shall not be impaired or limited by the execution or
effectiveness of this Reaffirmation and Release. This Reaffirmation and Release
shall constitute a “Financing Document” for purposes of the Note



--------------------------------------------------------------------------------

Purchase Agreement.

In consideration of, among other things, the waivers and consents provided for
in the Limited Waiver Agreement, each of the undersigned forever waives,
releases and discharges any and all claims (including, without limitation,
cross-claims, counterclaims, rights of setoff and recoupment), causes of action,
demands, suits, costs, expenses and damages that they now have, of whatsoever
nature and kind, whether known or unknown, whether arising at law or in equity,
against the Collateral Agent or any Purchaser (in their respective capacities as
such) and any of their respective subsidiaries and affiliates, and each of their
respective successors, assigns, officers, directors, employees, agents,
attorneys and other representatives (collectively, the “Released Parties”),
based in whole or in part on facts, whether or not known, existing on or prior
to the date of this Reaffirmation and Release.

Each of the undersigned, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by
such party pursuant to the above release. If any of the undersigned or any of
its successors, assigns or other legal representations violates the foregoing
covenant, each such party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all attorneys’ fees
and costs incurred by such Released Party as a result of such violation. The
provisions of this Reaffirmation and Release shall survive the termination of
the Note Purchase Agreement and payment in full of the Obligations.

THIS REAFFIRMATION AND RELEASE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
THEREOF, BUT OTHERWISE WITHOUT REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES OF THE
LAW THEREOF.

Dated: May 8, 2009

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.

 

GRANTORS:

  CONE JACQUARDS LLC   CARLISLE FINISHING LLC   APPAREL FABRICS PROPERTIES, INC.
  BURLINGTON INDUSTRIES V, LLC   CONE ADMINISTRATIVE AND SALES LLC   CONE
INTERNATIONAL HOLDINGS II, INC.  

INTERNATIONAL TEXTILE GROUP

    ACQUISITION GROUP LLC

  BURLINGTON INDUSTRIES LLC   WLR CONE MILLS IP, INC.   CONE DENIM LLC  
BURLINGTON WORLDWIDE INC.   CONE DENIM WHITE OAK LLC   CONE INTERNATIONAL
HOLDINGS, INC.   CONE, ACQUISITION LLC   By:  

LOGO [g17262exh-pg13.jpg]

  Name:   Neil W. Koonce   Title:   Vice President of each of the entities
listed above

Signature Page to Reaffirmation and Release



--------------------------------------------------------------------------------

VALENTEC WELLS, LLC By: International Textile Group, Inc., its sole member By:  

LOGO [g17262exh-pg14a.jpg]

Name:   Neil W. Koonce Title:   Vice President SAFETY COMPONENTS FABRIC
    TECHNOLOGIES, INC. By:  

LOGO [g17262exh-pg14b.jpg]

Name:   Neil W. Koonce Title:   Vice President

Signature Page to Reaffirmation and Release



--------------------------------------------------------------------------------

NARRICOT INDUSTRIES LLC By: International Textile Group, Inc., its sole member
By:  

LOGO [g17262exh-pg15.jpg]

Name:   Neil W. Koonce Title:   Vice President

Signature Page to Reaffirmation and Release